DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rod D. Baker on March 9, 2021.
The application has been amended as follows: 

17.  	A vibration damper having a cylinder formed for receiving damping fluid and having a working piston axially moveable therein, which piston is arranged in a guided manner on a piston rod formed with an axial passage and which divides the inner chamber of the cylinder into a first working space and a second working space, and the vibration damper further comprising: 
a fluid communication passage axially passing through the piston rod for a fluid flow at least from the second working space to the first working space; 

a second adjustment device for setting a rebound stage damping and comprising an adjustment rod shiftably arranged in the axial passage of the piston rod, for changing a first throughflow opening of a third valve device for the rebound stage; 
wherein the second adjustment device has a fourth valve device, adjustable separately from the third valve device, having [[an]] a first adjustment needle for changing a second throughflow opening for the rebound stage, and further wherein the first adjustment needle comprises a sleeve body formed to be hollow-cylindrical, which body has an inner recess for receiving the adjustment rod or [[an]] a second adjustment needle, and is in contact with a spring device urging the sleeve body in the closed position of the second throughflow opening.

18.	The vibration damper according to claim 17, wherein the first adjustment needle is arranged on a region of the axial passage of the piston rod, the region provided with a bushing, and further comprising a sealing device arranged on an inner periphery of the first adjustment needle.

19.	The vibration damper according to claim 18, wherein the first adjustment needle has a passage running from an outer periphery in the direction of the inner periphery of the first adjustment needle, for damping fluid.

Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a vibration damper comprising an axially displaceable adjustment needle, wherein the adjustment needle has a difference surface receiving a pressure of a damping fluid in a second working space, whereby the pressure moves the adjustment needle in the opening direction of the second throughflow opening.  As stated in the remarks (see page 7) and upon further consideration, the prior art of Kajino is silent regarding the movement of the adjustment needle when exposed to a fluid pressure in a second working chamber.  The adjustment structure of Kajino associated with the adjustment needle comprises a cam actuator.  Kajino fails to disclose the cam moving in a reverse direction when exposed to a fluid pressure force, and thereby fails to anticipate or render obvious movement of the adjustment needle in the opening direction when exposed to a fluid pressure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gillangham teaches an adjustment needle (or sleeve) that moves when exposed to a fluid pressure source.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
March 9, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657